Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim introduces “a second image segment.” 

It is unclear whether the claim is referring to “an image segment” as introduced in claim 1 or “a second image segment” as introduced in claim 21. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), further in view of Kerr et al. (US Pre-Grant Publication 2017/0098152). 

Cady teaches computer-implemented method as carried out through execution of executable instructions by one or more processors of a computing device, the method comprising:
receiving, from a device, a search invocation (see paragraphs [0049]-[0053]. An initial search may be conducted. As shown in Figure 3A, the initial search involves selected a part of an image, recognizing the object being searched (a coat), and conducting an initial search on coats); and 
in response to receiving the search invocation: 
causing one or more search results responsive to the search invocation to be displayed on a display of the computing device, wherein the one or more search results is displayed information (see Figure 3B and paragraphs [0054]-[0055]. After the initial search is conducted, initial results are returned as shown in Figure 3B. The initial results include displayed images);
causing a dynamic search control to be presented on the display of the computing device and visually positioned over the displayed information concurrently displayed on the display of the computing device (see Figure 3C and paragraphs [0060]-[0062]. A user may select partial images from the search results, indicated by the dashed line selection boxes 342, 344, 346, and 348 in Figure 3C. These are dynamic search controls visually positioned over the displayed information), wherein: 
the dynamic search control comprises an area through which a first portion of the displayed information concurrently displayed on the display of the computing device is unobstructed (see Figure 3C and paragraphs [0060]-[0062]. The displayed information inside the dashed line boxes is unobstructed), 
…
generating an image segment of the displayed information encompassed by the area of the dynamic search control (see Figure 3C and paragraphs [0060]-[0062]. A partial image is generated in an image search box); 
processing the image segment to determine a first object at least partially represented in the image segment (see Figure 3C and paragraphs [0055]-[0056] and [0060]-[0062]. The image segment is processed because the image segment is copied from the images to the partial-image search box. These partial images are associated with text search terms, as noted in paragraph [0056]);
determining, based at least in part on … the first object, a … plurality of additional images, each of the plurality of additional images including a representation of an additional object that is visually similar to the first object (see paragraph [0069] and Figure 3F. An additional image is returned as a result of the search of the objects identified from the partial images, wherein the additional image is not present in the initial search results. As noted in [0073], “at least one” search result may be returned. This indicates that a plurality of search results may be returned); and 
Cady does not explicitly show: 
the dynamic search control is user-interactive such that a user may dynamically position the concurrent presentation of the dynamic search control over any portion of the displayed information, and 
receiving, from the computing device, an indication of an area encompassed by the dynamic search control; 
…
Determining, based at least in part on comparisons of a first vector associated with the first object and a plurality of second vectors associated with a first plurality of additional images, a visual similarity score for each of the first plurality of additional images; 
Determining, from the first plurality of additional images and based at least in part on the visual similarity scores, a second plurality of additional images that include a representation of an additional object that is visually similar to the first object; and
causing at least a portion of the plurality of second additional images to be concurrently presented on the display of the computing device as additional search results with the dynamic search control and the displayed information.
Battles teaches: 
the dynamic search control is user-interactive such that a user may dynamically position the concurrent presentation of the dynamic search control over any portion of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B, which show an adjustable bounding box for an element to be searched for. The user may adjust the bounding box to define a region to be tagged. The tagged region may then be used to conduct a search), and 
…
determining, based at least in part on … the first object, … a plurality of additional images that include a representation of an additional object that is visually similar to the first object (see Figure 3B and paragraph [0023] for searching and returning a plurality of additional images);
causing at least a portion of the … plurality of additional images to be concurrently presented on the display of the computing device as additional search results with the dynamic search control and the displayed information (see Figure 3B and paragraph [0023] for displaying the additional search results concurrently with the initial displayed information).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Kerr teaches:
Determining, based at least in part on comparisons of a first vector associated with the first object and a plurality of second vectors associated with a first plurality of additional images, a visual similarity score for each of the first plurality of additional images (see paragraphs [0023]-[0024] for a discussion of calculating visual similarity. Paragraphs [0054]-[0055] also show comparing a vector of a searched for image with feature vectors in a set of images to identify image results based on visual similarity) ; 
Determining, from the first plurality of additional images and based at least in part on the visual similarity scores, a second plurality of additional images that include a representation of an additional object that is visually similar to the first object (see paragraphs [0023]-[0025] and [0054]-[0055]. From the set of images, a selection of similar objects may be found. Additionally, dissimilar objects may be excluded from the search results); and
causing at least a portion of the plurality of second additional images to be concurrently presented on the display of the computing device as additional search results with the dynamic search control and the displayed information (see paragraphs [0048] and [0054]-[0055]. The system returns a set of image results).
It would have been obvious at the time the invention was filed to have modified Cady by Kerr because both references are directed to analyzing images and performing searches based on the analyzed image. Kerr merely provides Cady additional refinement and user search options regarding selected images, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 

As to claim 2, Cady as modified by Battles teaches the computer-implemented method of claim 1, further comprising: 
determining a plurality of keywords, each of the plurality of keywords associated with at least one of the second plurality of additional images (see Battles Figure 3B and paragraph [0023]); and 
causing at least a portion of the plurality of keywords to be presented concurrently on the display of the computing device with the at least a portion of the second plurality of additional images (see Battles Figure 3B and paragraph [0023]).  

As to claim 5, Cady as modified by Battles teaches the computer-implemented method of claim 1, further comprising: 
subsequent to causing the at least a portion of the second plurality of additional images to be presented, receiving a selection of an image from the presented at least a portion of the second plurality of additional images (see Battles paragraph [0023] and Figures 3B and 3C); 
causing a presentation on the display of a plurality of actions that may be initiated with respect to the image (see Battles paragraph [0023] and Figures 3B and 3C); 
receiving a selection of an action of the plurality of actions (see Battles paragraph [0023] and Figures 3B and 3C); and 
causing an initiation of the action (see Battles paragraph [0023] and Figures 3B and 3C). 

As to claim 6, Cady teaches non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to at least: 
visually present a dynamic search control on a display concurrent with displayed information also displayed on the display (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1), wherein: 
the dynamic search control is visually presented over the displayed information and comprises an area through which a first portion of the displayed information is visually unobstructed (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
the area of the dynamic search control encompasses less than all of the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1), and 
…
receive an indication of a user-initiated change of the concurrent presentation of the dynamic search control with respect to the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine a current position of the concurrent presentation of the dynamic search control with respect to the displayed information (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine an image segment of the displayed information corresponding to a portion of the displayed information encompassed by the area of the dynamic search control at the current position (see paragraphs [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
process the image segment to determine a first object represented in the image segment (see paragraphs [0055]-[0056] and [0060]-[0062], Figure 3C, and the explanation of the rejection of claim 1); 
determine, based at least in part on … the first object, a … plurality of additional images that include a representation of an additional object that is visually similar to the first object (see paragraph [0069] and Figure 3F and the explanation of claim 1); 
Cady does not clearly teach:
the concurrent presentation of the dynamic search control may be dynamically positioned by a user over any portion of the displayed information; 
determine, based at least in part on comparisons of a first vector associated with the first object and a plurality of second vectors associated with a first plurality of additional images, a visual similarity score for each of the first plurality of additional images; 
determine, from the first plurality of additional images and based at least in part on the visual similarity scores, a second plurality of additional images that include, a representation of an additional object that is visually similar to the first object; and
and present, on the display, at least a portion of the second plurality of additional images concurrent with the dynamic search control and the displayed information.
Battles teaches: 
the concurrent presentation of the dynamic search control may be dynamically positioned by a user over any portion of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1); 
determine, based at least in part … on the first object, a … plurality of additional images that include a representation of an additional object that is visually similar to the first object (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1);
and present, on the display, at least a portion of the … plurality of additional images concurrent with the dynamic search control and the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Kerr teaches: 
determine, based at least in part on comparisons of a first vector associated with the first object and a plurality of second vectors associated with a first plurality of additional images, a visual similarity score for each of the first plurality of additional images (see paragraphs [0023]-[0025] and [0054]-[0055] and the rejection of claim 1); 
determine, from the first plurality of additional images and based at least in part on the visual similarity scores, a second plurality of additional images that include, a representation of an additional object that is visually similar to the first object (see paragraphs [0023]-[0025] and [0054]-[0055] and the rejection of claim 1); and
and present, on the display, at least a portion of the second plurality of additional images concurrent with the dynamic search control and the displayed information (see paragraphs [0048] and [0054]-[0055] and the rejection of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Kerr because both references are directed to analyzing images and performing searches based on the analyzed image. Kerr merely provides Cady additional refinement and user search options regarding selected images, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 

As to claim 7, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein an object is determined to be visually similar to the first object based at least in part on a shape, a size, a color, or a brand of the object (see Cady paragraphs [0068]-[0069]. Alternatively, see Battles paragraphs [0022]-[0023] and Figures 3A and 3B which show objects that are visually similar based on a shape). 

As to claim 8, Cady as modified by Battles teaches the non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed further cause the processor to at least: 
determine, based at least in part on the second plurality of additional images, a plurality of keywords, each of the plurality of keywords associated with at least one of the second plurality of additional images (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1); and 
present, on the display and concurrently with the at least a portion of the second plurality of additional images, at least a portion of the plurality of keywords (see paragraphs [0022]-[0023] and Figures 3A and 3B and the explanation of claim 1).  

As to claim 11, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein the current position of the concurrent presentation the dynamic search control includes a horizontal position with respect to the displayed information, a vertical position with respect to the displayed information, a height, and a width (see Cady paragraphs [0060]-[0062] and Figure 3C). 

As to claim 12, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6, wherein the instructions, when executed by the processor, further cause the processor to at least: 
obtain an image of the displayed information that is visually unobstructed and without including the dynamic search control (see Cady paragraphs [0060]-[0062] and Figure 3C); and 
store the image in a memory (see Cady paragraphs [0060]-[0062] and Figure 3C).  

As to claim 13, Cady as modified teaches the non-transitory computer-readable storage medium of claim 12, wherein the instructions, when executed by the processor, further cause the processor to at least: 
obtain the image segment from the stored image of the displayed information such that the image segment corresponds to the current position of the concurrent presentation  of the dynamic search control with respect to the displayed information as represented in the stored image (see Cady paragraphs [0060]-[0062] and Figure 3C).  

As to claim 14, Cady as modified teaches the non-transitory computer-readable storage medium of claim 13, wherein the image segment is less than the entire stored image (see Cady paragraphs [0060]-[0062] and Figure 3C).

As to claim 15, Cady teaches the computing system, comprising: 
a processor (see paragraph [0045]); and 
a memory coupled to the processor and storing program instructions (see paragraph [0045]) that when executed by the processor cause the processor to at least: 
visually present one or more search results on a display in response to a search query, the one or more of search results being displayed information (see paragraphs [0049]-[0055] and Figures 3A-3B and the explanation of claim 1); 
receive a request to present a dynamic search control (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
in response to receiving the request, visually present, on the display, the dynamic search control concurrently with the displayed information (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1) such that: 
the dynamic search control is visually presented over the displayed information and comprises an area through which a first portion of the displayed information is visually unobstructed (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
…
subsequent to visually presenting the dynamic search control on the display, receive a user-initiated change of the concurrent presentation of the dynamic search control (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1), the user-initiated change comprising at least one of a position input change or a size input change corresponding to an updated position of the concurrent presentation or an updated size of the area of the dynamic search control on the display (see Figure 3C and paragraphs [0060]-[0062]. A user may change the position of the dynamic search control to select a different feature); 
dynamically determine a current position of the concurrent presentation … on the display according to the user-initiated change (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
adjust the visual presentation of the concurrent presentation of the dynamic search control according to the received at least one of the updated position of the concurrent presentation or the updated size of the area of the dynamic search control on the display (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation … after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information (see Figure 3C and paragraphs [0060]-[0062] and the rejection of claim 1); 
send to a remote computing resource the image segment of the displayed information to process the image segment to determine an object represented in the image segment (see paragraph [0020]. The selected search criteria may be provided to a server. As noted in [0020], Cady states that “the visually selected and prioritized/rated search criteria may be provided to a search engine or other server to invoke an informational search”); 
receive, from the remote computing resource, a plurality of ranked additional images not included in the search results of the displayed information that include a representation of additional objects are visually similar to the object represented in the image segment from the stored image (see paragraph [0069] and [0073] and Figure 3F and the rejection of claim 1); and
Cady does not explicitly show:
the concurrent presentation  of the dynamic search control may be positioned at any location over the displayed information;Response to Final Office Action dated: August 17, 2020
dynamically determine a current position of the concurrent presentation and a current size of the area of the dynamic search control on the display according to the user-initiated change;
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation and the updated size of the area of the dynamic search control after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information; 
…
Wherein the plurality of ranked additional images are determined based on a comparison of a first vector associated with the object and a plurality of second vectors associated with the plurality of ranked additional images; 
present, on the display, at least some of the plurality of ranked additional images concurrent with the dynamic search control and the displayed information.
Battles teaches: 
the concurrent presentation  of the dynamic search control may be positioned at any location over the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1);Response to Final Office Action dated: August 17, 2020
dynamically determine a current position of the concurrent presentation and a current size of the area of the dynamic search control on the display according to the user-initiated change (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1);
determine an image segment of the displayed information corresponding to the updated position of the concurrent presentation and the updated size of the area of the dynamic search control after the visual presentation of the concurrent presentation of the dynamic search control is adjusted on the display, wherein the image segment includes less than all of the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1); 
…
present, on the display, at least some of the plurality of ranked additional images concurrent with the dynamic search control and the displayed information (see paragraphs [0022]-[0023] and Figures 3A and 3B and the rejection of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Battles because both references are directed to tagging images and performing searches based on the portion of the image tagged. Battles merely provides Cady additional refinement and user interface options over selected tagged portions, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 
Kerr teaches: 
Wherein the plurality of ranked additional images are determined based on a comparison of a first vector associated with the object and a plurality of second vectors associated with the plurality of ranked additional images (see paragraphs [0023]-[0025] and [0054]-[0055] and the rejection of claim 1).
It would have been obvious at the time the invention was filed to have modified Cady by Kerr because both references are directed to analyzing images and performing searches based on the analyzed image. Kerr merely provides Cady additional refinement and user search options regarding selected images, which will allow a user greater control over how to conduct searches. This will increase user accessibility of Cady. 


As to claim 16, Cady as modified by Battles teaches the computing system of claim 15, wherein the program instructions that when executed by the processor, further cause the processor to at least: 
subsequent to sending to the remote computing resource the image segment, receive from the remote computing resource, a plurality of keywords corresponding to the plurality of ranked additional images (see Battles Figure 3B and paragraph [0023]); and 
present, on the display, at least a portion of the plurality of keywords (see Battles Figure 3B and paragraph [0023]).  

As to claim 18, Cady as modified by Battles teaches the computing system of claim 15, wherein the program instructions that when executed by the processor, further cause the processor to at least: 
receive a selection of an image of the presented at least some of the plurality of additional images (see Cady paragraphs [0069] and Battles [0023]); 
present, on the display, a plurality of actions that may be initiated with respect to the selected image (see Cady paragraphs [0069] and Battles [0023]); 
receive a selection of an action from the plurality of actions (see Cady paragraphs [0069] and Battles [0023]); and 
cause the action to be initiated (see Cady paragraphs [0069] and Battles [0023]).  

As to claim 19, Cady as modified teaches the computing system of claim 18, wherein the plurality of actions include at least two of: 
an action to share the image, an action to purchase an object represented in the image, an action to store the image, or an action to send the image (see Cady paragraphs [0069] and Battles [0023]).  

As to claim 20, Cady as modified teaches the computing system of claim 15, wherein the displayed information may be any visual information that is presented to a user, including: a web page, an email, a video, an image, or a presentation generated by a computing program (see Cady Figure 3C, paragraphs [0060]-[0062]).

As to claim 22, Cady as modified teaches computer-implemented method of claim 1, wherein generating the image segment of the displayed information is based at least in part on page information associated with the displayed information (see Cady Figure 3C and paragraphs [0060]-[0062]. Generating the image segment is based on at least in part on page information, such as user interface and layout information, associated with the image segment. Examiner notes that Battles shows user interface elements on a webpage, see paragraph [0022]).

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Kerr et al. (US Pre-Grant Publication 2017/0098152), and further in view of Wen (US 8,185,526). 

As to claim 3, Cady as modified teaches the computer-implemented method of claim 2.
Cady does not explicitly teach: 
prior to causing the at least a portion of the second plurality of additional images to be presented, ranking the second plurality of additional images based at least in part on the visual similarity scores such that the presented at least a portion of the second plurality of additional images correspond to highest ranked images; and 
prior to causing the at least a portion of the plurality of keywords to be presented, ranking the plurality of keywords based on a frequency of each keyword's association with the second plurality of additional images such that the presented at least a portion of the plurality of keywords correspond to keywords having the highest frequencies.  
Wen teaches: 
prior to causing the at least a portion of the plurality of additional images to be presented, ranking the plurality of additional images based at least in part on a similarity with the first object such that the presented at least a portion of the plurality of additional images correspond to highest ranked images (see Wen 6:47-7:6 and 8:40-60 and Figure 6. The images are ranked based on a similarity with a search); and 
prior to causing the at least a portion of the plurality of keywords to be presented, ranking the plurality of keywords based on a frequency of each keyword's association with the plurality of additional images such that the presented at least a portion of the plurality of keywords correspond to keywords having the highest frequencies (see Wen 6:47-7:6 and 8:40-60 and Figure 6. The highest frequency keyword may be chosen).  
It would have been obvious at the time the invention was filed to have modified Cady by Wen because both references are directed to tagging images and identifying relevant portions of the image for consideration. Wen merely provides Cady an additional search option of emphasizing selected results, which will help a user to further characterize a search to be more in line with the user’s desire. This will increase the usability of Cady in finding relevant results. 

As to claim 4, Cady as modified by Wen teaches the computer-implemented method of claim 3, further comprising: 
subsequent to causing the at least a portion of the plurality of keywords to be presented, receiving a selection of a keyword of the at least a portion of the plurality of keywords (see Wen 6:47-7:6 and 8:40-60 and Figure 6. Subsequent to an initial result, a user may select a chosen keyword to re-rank the search results); and 
re-ranking the second plurality of additional images based at least in part on the keyword (see Wen 6:47-7:6 and 8:40-60 and Figure 6); and 
causing a presentation on the display of a re-ranked portion of the second plurality of additional images, the re-ranked portion of the second plurality of additional images having an association with the keyword (see Wen 6:47-7:6 and 8:40-60 and Figure 6).  

As to claim 17, Cady as modified teaches the computing system of claim 16.
Cady does not explicitly show the subject matter of claim 17. 
Wen teaches wherein the program instructions that when executed by the processor, further cause the processor to at least: 
receive a selection of a keyword from the presented at least a portion of the plurality of keywords (see Wen 6:47-7:6 and 8:40-60 and Figure 6); 
send the selected keyword to the remote computing resource (see Wen 6:47-7:6 and 8:40-60 and Figure 6); 
subsequent to sending the selected keyword, receive, from the remote computing resource, a second ranking of the plurality of additional images (see Wen 6:47-7:6 and 8:40-60 and Figure 6); and 
present, on the display, at least some of the plurality of additional images according to the second ranking (see Wen 6:47-7:6 and 8:40-60 and Figure 6).  
It would have been obvious at the time the invention was filed to have modified Cady by Wen because both references are directed to tagging images and identifying relevant portions of the image for consideration. Wen merely provides Cady an additional search option of emphasizing selected results, which will help a user to further characterize a search to be more in line with the user’s desire. This will increase the usability of Cady in finding relevant results. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Kerr et al. (US Pre-Grant Publication 2017/0098152), and further in view of Petrou (US Pre-Grant Publication 2011/0125735). 

As to claim 9, Cady as modified teaches the non-transitory computer-readable storage medium of claim 6.
Cady as modified does not teach wherein the instructions that, when executed by the processor to cause the dynamic search control to be presented, further include instructions that cause the processor to at least: 
cause the concurrent presentation  of the dynamic search control to be presented with a substantially circular shape, such that a radius of the substantially circular shape is adjustable.  
Petrou teaches wherein the instructions that when, executed by the processor to cause the dynamic search control to be presented, further include instructions that cause the processor to at least: 
cause the concurrent presentation  of the dynamic search control to be presented with a substantially circular shape, such that a radius of the substantially circular shape is adjustable (see paragraph [0059], which describe how a bounding box for a visual query may be circular. Battles paragraphs [0022]-[0023] teaches an adjustable bounding box); and 
It would have been obvious at the time the invention was filed to have modified Cady by Petrou because both references are directed to identifying relevant portions of the image for visual querying. Petrou merely provides Cady an additional user interface option for selected portions of an image, which will give a user more options when identifying which portions of an image search. This will increase user accessibility and flexibility of Cady. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cady et al. (US Pre-Grant Publication 2015/0294185), in view of Battles et al. (US Pre-Grant Publication 2014/0129959), in view of Kerr et al. (US Pre-Grant Publication 2017/0098152), and further in view of Croteau et al. (US Patent 9,734,167). 

As to claim 21, Cady as modified teaches the computer-implemented method of claim 1, further comprising: 
receiving, from the computing device, a second indication of a user change to the dynamic search control corresponding to a change in at least one of a size, a shape, or a position of the dynamic search control on the display (see Battles paragraphs [0022]-[0023] and Figures 3A and 3B. The user may adjust the bounding box to define the region of the object to be tagged. It is noted that Battles does not explicitly show performing two searches. However, one of ordinary skill in the art at the time the invention was made would have understood that Battles is capable of being used more than once to search for objects because it would be obvious to design a search system to handle multiple queries); 
generating a second image segment corresponding to a second area of the dynamic search control in view of the user change to the dynamic search control (see Battles [0022]-[0023] and Figures 3A and 3B. The system executes the search based on the item of interest contained within the bounding box);
processing the image segment to:
determine a second object at least partially represented in the second image segment (see Battles paragraphs [0022]-[0023] and Figures 3A and 3B and Kerr paragraphs [0023]-[0025] and [0054]-[0055] and the rejection of claim 1); and 
…
causing at least a portion of the updated second plurality of additional images to be concurrently presented on the display of the computing device (see Battles paragraphs [0022]-[0023] and Figures 3A and 3B and Kerr paragraphs [0023]-[0025] and [0054]-[0055] and the rejection of claim 1).
Cady as modified does not explicitly show: 
update the second plurality of images to include images that include a second representation of a second additional object that is visually similar to the second object; and 
Croteau teaches: 
a second indication of a user change to the dynamic search control corresponding to a change in at least one of a size, a shape, or a position of the dynamic search control on the display (see  8:52-9:2 and 9:33-42 a user receiving a display, selecting a portion of the display, and searching for images related to the highlighted portion of the display. See 13:58-14:18 for a user dynamically updating a selected portion of the display and dynamically changing the search results in response to the user adjustment to the search area); 
generating a second … segment corresponding to a second area of the dynamic search control in view of the user change to the dynamic search control (see 8:52-9:2, 9:33-42, and 13:58-14:18. A second segment that is searched for corresponding to a second area may be identified and generated);
processing the … segment to:
determine a second object at least partially represented in the second … segment (see 13:58-14:18. Second objects represented in the second segment are identified); and 
update the second plurality of images to include images that include a second representation of a second additional object that is [related to] to the second object (see 13:58-14:18. Images that are related to the second segment are identified and displayed. Battles and Kerr teach searching for visually similarly images, as noted above); and 
causing at least a portion of the updated second plurality of additional images to be concurrently presented on the display of the computing device (see 13:58-14:18. Images that are related to the second segment are identified and displayed).
It would have been obvious at the time the invention was filed to have modified Cady by Croteau because both references are directed to identifying relevant portions of an image for submitting a visual query. Croteau merely provides Cady an additional user interface option refining a visual query for selected portions of an image, which will give a user more options when conducting a visual query search. This will increase user accessibility and flexibility of Cady. 

Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152